 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    JAVAR LESTER BLUEFORD,                             Case No. 1:19-cv-00618-LJO-BAM (PC)
12                       Plaintiff,                      ORDER DISCHARGING JULY 15, 2019
                                                         ORDER TO SHOW CAUSE WHY THIS
13            v.                                         ACTION SHOULD NOT BE DISMISSED
                                                         FOR FAILURE TO PROSECUTE AND
14    DR. MCCONNLY,                                      FAILURE TO OBEY A COURT ORDER
15                       Defendant.                      (ECF No. 9)
16

17          Plaintiff Javar Lester Blueford is a state prisoner proceeding pro se and in forma pauperis

18   in this civil rights action pursuant to 42 U.S.C. § 1983. This action was initiated on February 28,

19   2018. (ECF No. 1.)

20          On May 10, 2019, the Court ordered Plaintiff to either submit an application to proceed in

21   forma pauperis or pay the $400.00 filing fee, within forty-five days from the date of service of the

22   order. (ECF No. 5.)

23          On July 15, 2019, after Plaintiff failed to timely file either an application to proceed in forma

24   pauperis or pay the filing fee, the Court issued an order to show cause why this action should not

25   be dismissed for failure to prosecute and failure to obey a court order. (ECF No. 9.) Plaintiff was

26   directed to either submit an application to proceed in forma pauperis, pay the $400.00 filing fee for

27   this action, or show cause in writing why this action should not be dismissed, within twenty-one

28   days from the date of service of the order. (Id. at 2.)
                                                        1
 1          On July 30, 2019, Plaintiff timely filed an application to proceed in forma pauperis. (ECF

 2   No. 11.) On August 2, 2019, the California Department of Corrections and Rehabilitation

 3   submitted certified prison trust account statement for Plaintiff’s account. (ECF No. 13.) On August

 4   5, 2019, the Court granted Plaintiff’s application to proceed in forma pauperis. (ECF No. 14.)

 5          Based on Plaintiff’s submission of an application to proceed in forma pauperis, the Court

 6   finds good cause to discharge the order to show cause. Accordingly, the Court’s July 15, 2019

 7   order to show cause, (ECF No. 9), is HEREBY DISCHARGED.

 8
     IT IS SO ORDERED.
 9

10      Dated:     August 6, 2019                            /s/ Barbara   A. McAuliffe            _
                                                       UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
